Name: 78/642/EEC: Council Decision of 25 July 1978 on health protection measures in respect of the Republic of Botswana
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  Africa;  international trade;  animal product;  trade
 Date Published: 1978-08-03

 Avis juridique important|31978D064278/642/EEC: Council Decision of 25 July 1978 on health protection measures in respect of the Republic of Botswana Official Journal L 213 , 03/08/1978 P. 0015 - 0018 Greek special edition: Chapter 03 Volume 22 P. 0087 COUNCIL DECISION of 25 July 1978 on health protection measures in respect of the Republic of Botswana (78/642/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 77/98/EEC (2), and in particular Article 15 thereof, Having regard to the proposal from the Commission, Whereas outbreaks of exotic foot-and-mouth disease have occurred in certain northern areas of the Republic of Botswana ; whereas, however, other parts of the country have been free of the disease for a number of years; Whereas strict measures, in particular the prohibition of movements of livestock from contaminated regions to disease-free areas, are applied in the country ; whereas the contaminated regions are clearly demarcated and separated from the disease-free areas ; whereas measures are applied throughout the country to monitor the movements of livestock and to detect any outbreak of the disease; Whereas contaminated regions and adjacent areas must not be allowed to export fresh meat to Member States ; whereas, having regard to the present location of the disease, to the measures adopted by the authorities of the Republic of Botswana against the disease and to the information obtained by Community veterinary experts sent to inquire into the organization of veterinary services and animal health controls, the country may be authorized to export to the Community fresh meat obtained from animals originating in regions which have been free of foot-and-mouth disease for a number of years; Whereas the animal health requirements of Member States pursuant to Article 16 of Directive 72/462/EEC relating to imports of meat from Botswana have not yet been laid down at Community level and enter into force only two years after their adoption ; whereas, pending the entry into force of such requirements, the Member States are free to prohibit imports of fresh meat from Botswana; Whereas, since the Standing Veterinary Committee has not given its assent, the Commission is unable to adopt the provisions which it had envisaged on this matter under the procedure provided for in Article 29 of Directive 72/462/EEC, HAS ADOPTED THIS DECISION: Article 1 The prohibition provided for in Article 14 (2) of Directive 72/462/EEC shall not apply to the following districts of the Republic of Botswana : Kweneng, Kgatlend, South-East, Southern and Kgalagadi. Article 2 If a Member State authorizes the importation into its own territory of fresh meat exclusively from de-boned carcases of animals of the bovine species originating in the districts referred to in Article 1 and slaughtered in one of these districts, the following conditions shall apply: - the meat shall satisfy the requirements of the specimen health certificate annexed hereto ; the certificate shall accompany the meat during transport to the importing Member State, - the meat shall not enter the importing Member State's territory for at least 21 days from the date of slaughter, - the competent authority of the Republic of Botswana shall give assurances that it will notify the importing Member State and the Commission immediately of any new outbreak of foot-and-mouth disease in the country. (1)OJ No L 302, 31.12.1972, p. 28. (2)OJ No L 26, 31.1.1977, p. 81. Article 3 In the light of any developments in the situation, this Decision shall be amended in accordance with the procedure laid down in Article 29 of Directive 72/462/EEC. Article 4 This Decision is addressed to the Member States. Done at Brussels, 25 July 1978. For the Council The President H.J. ROHR ANNEX >PIC FILE= "T0012813"> >PIC FILE= "T0012816">